DETAILED ACTION
This is a first office action in response to application no. 16/984,913 filed on August 4, 2020 in which claims 1-2 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Claim 1 discloses limitations that invoke 35 U.S.C. 112, sixth paragraph under the analysis described in MPEP 2181.
3-Prong Analysis:
Prong (A):
In accordance with the MPEP, Prong (A) requires:

The examiner finds that claim 1 uses the term “means”, therefore satisfying the Prong (A) of the 3-Prong analysis:
“first acquiring means”;
“second acquiring means”;
“selecting means”;
“calculating means”;

 Prong (B):
In accordance with the MPEP, Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....
Based upon a review of claim 1, the examiner finds that the terms “first acquiring means”; “second acquiring means”; “selecting means”; “calculating means” are modified by functional language linked by transition word “for acquiring”; “for selecting”; “for calculating” therefore satisfying the Prong (B) of the 3-Prong analysis.

 Prong (C):
In accordance with the MPEP, Prong (C) requires:
“for” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Based upon a review of the claim 1, the examiner finds that “for acquiring”; “for selecting”; and “for calculating” do not contain sufficient structure for performing the entire claimed function that is set forth within “module”. Because the “for acquiring”; “for selecting”; and “for calculating”  within claim 1 does not contain sufficient structure for performing the entire claimed function, the examiner concludes that cited “for acquiring”; “for selecting”; and “for calculating”   in claim 1 above meet invocation Prong (C) of the 3-Prong analysis.
Therefore, claim 1 invokes § 112(f) or 112 6th.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Corresponding Structure
th paragraph/35 U.S.C. § 112 (b), the next step is to determine the corresponding structure, material, or acts as described in the specification.  MPEP § 2181. II.
Adequate disclosure in the specification is required for the claim to be definite under § 112(b)/112 2nd paragraph because the specification forms part of the § 112(f)/112 6th paragraph claim limitation. 
Upon review of the specification, the examiner concludes:
Nothing in the specification discloses or describes in a way that one of ordinary skill in the art will understand what structure or material the inventor has identified the means  “for acquiring”; “for selecting”; and “for calculating”;  to perform the recited function(s). There are no structures or materials sufficient to perform the entire function recited in the claim limitation. No structure or material clearly linked to the function in the written description. Therefore, such an inadequate corresponding disclosure for § 112(f)/122 6th limitation, the claim limitation becomes an unbounded purely functional limitation, no limits imposed by structure, material or acts and covers all ways of performing a function – known and unknown. Since § 112(f) or 112 6th has been invoked, and there is no disclosure of corresponding structure that performs the claimed function, therefore, claim 1 should have been rejected under 35 USC 112 (b)/ 35 USC 112 2nd paragraph as being indefinite.


6.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Applicant may:
(a)    Amend the claims so that the claims limitation will no longer be interpreted as a limitation under pre-AIA  35 U.S.C. 112, sixth paragraph; or

(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function  and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); 
or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US Patent no. 5852682) in view of Lee et al. (US Patent Application Publication no. 2005/0063461).

Regarding claims 1-2, Kim discloses a video decoding method and device (See Fig. 1, decoder 102), comprising: first acquiring means for acquiring a mean value of at least a quantization step size assigned to a leftwardly adjacent neighboring image block already decoded and a quantization step size assigned to an upwardly adjacent neighboring image block already decoded (See Fig. 2, first means calculation 202, and col. 4, lines 18-54), second acquiring means for acquiring a second quantization step size that is assigned to an image block decoded immediately before (See Fig. 2, item 212), selecting means for selecting the mean value of at least the quantization step size assigned to a leftwardly adjacent neighboring image block already decoded and the quantization step size assigned to an upwardly adjacent neighboring image block already decoded or the second quantization step size assigned to an image block decoded immediately before (See Fig. 2, first and second selector means 210 and 214), and 
	It is noted that Kim is silent about controlling a granularity of an inverse quantization.
However, Lee teaches decoding including controlling a granularity of an inverse quantization (See Lee [0022]).
	Therefore, it is considered obvious that one skilled in the art at the time of the invention would recognize the advantage of modifying Kim’s decoding step to incorporate the teachings of Lee to control the granularity of an inverse quantization.  The motivation for performing such a modification in Kim is to prevent the image quality from deteriorating.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Murakami et al. (US Patent no. 5194950) teaches vector quantizer.
Matsui et al. (US Patent no. 5845016) teaches image compressing apparatus.
Murakami (US Patent no. 4670851) teaches vector quantizer.
Yoshimoto (US Patent no. 5933534) teaches image information encoding apparatus, image information                       decoding apparatus, and image information recording and reproducing system.
Lee et al. (US Patent Application Publication no. 2013/0077871) teaches methods and apparatus for determining quantization parameter predictors from a plurality of neighboring quantization parameters).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424